Exhibit 10.8
AMENDMENT OF
EMPLOYMENT AGREEMENT OF NICHOLAS J. MATTHEWS
     This Amendment of Employment Agreement (the “Amendment”) is made and
entered into as of the 29th day of December, 2008, by and between Nicholas J.
Matthews (the “Executive”) and FreightCar America, Inc., a Delaware corporation
(the “Company”) (collectively, the “Parties”).
     WHEREAS, the Parties entered into an Employment Agreement effective as of
January 10, 2008 (the “Agreement”); and
     WHEREAS, the Parties now consider it desirable to amend the terms and
conditions of the Agreement by this Amendment to reflect the requirements of
Internal Revenue Code Section 409A and to clarify the rights of the Parties.
     NOW, THEREFORE, in accordance with Section 9(d) of the Agreement and in
consideration of the mutual promises herein made, the sufficiency of which is
expressly acknowledged, the Parties agree as follows:
     1. The second paragraph of Section 5(b) of the Agreement is hereby deleted
in its entirety and replaced with the following:
“The Company shall pay the Executive’s Bonus, if any, at the same time as annual
cash bonus payments for such year are made to other participants with respect to
such fiscal year, and in all events within the two and one half (21/2) months
following the end of the fiscal year in which the Bonus is earned. The Bonus is
intended to qualify for the short-term deferral exception to Section 409A of the
Internal Revenue Code of 1986, as amended (the “Code”).”
     2. The following sentence is hereby added to the end of Section 5(h) of the
Agreement:
“All reimbursements of expenses shall be made to the Executive in accordance
with the policies and procedures established by the Company and in all events
within the two and one-half (21/2) months following the end of the year in which
the expense is incurred.”
     3. The following Section 6(d) is hereby added to the Agreement:
“For purposes of this Agreement, the Executive’s employment with the Company
shall be deemed to be terminated when the Executive has a “Separation from
Service” within the meaning of Code Section 409A, and references to termination
of employment shall be deemed to refer to a Separation from Service.”

1



--------------------------------------------------------------------------------



 



     4. The language “within thirty (30) days” is hereby added to Section 7(a)
of the Agreement following the phrase “(or his representative)”.
     5. The following language is hereby deleted in its entirety from
Section 7(d)(i) of the Agreement:
“provided that, if any payments under this paragraph must be delayed for six
months following the Executive’s termination due to the restrictions of Code
Section 409A(a)(2)(A)(i), the full amount of the missed/delayed payments shall
be made on the first day of the seventh calendar month following the month in
which the Executive’s employment terminates;”
     6. The following language is hereby deleted in its entirety from
Section 7(d)(ii) of the Agreement:
“provided that, if the payment must be delayed for six months following the
Executive’s termination due to the restrictions of Code
Section 409A(a)(2)(A)(i), the payment shall be made on the first day of the
seventh calendar month following the month in which the Executive’s employment
terminates;”
     7. The following new Section 10 is hereby added to the Agreement:
“Code Section 409A
(a) The Agreement is intended to comply with Code Section 409A and the
interpretative guidance thereunder, including the exceptions for short-term
deferrals, separation pay arrangements, reimbursements, and in-kind
distributions, and shall be administered accordingly. The Agreement shall be
construed and interpreted with such intent.
(b) Each payment under the Agreement or any Company benefit plan is intended to
be treated as one of a series of separate payments for purposes of Code
Section 409A and Treasury Regulation §1.409A-2(b)(2)(iii) (or any similar or
successor provisions).
(c) To the extent that payments under the Agreement are subject to Code
Section 409A and are on account of a Separation from Service and the Executive
is a “Specified Employee” (as defined below) as of the date of termination,
distributions to the Executive may not be made before the date that is six
(6) months after the date of Separation from Service or, if earlier, the date of
the Executive’s death (the “Six Month Delay Rule”). Payments to which the
Executive would otherwise be entitled during the first six (6) months following
the date of termination (the “Six Month Delay”) will be accumulated and paid on
the first day of the seventh month following the date of termination (or the
Executive’s death, if earlier).

2



--------------------------------------------------------------------------------



 



(d) During the Six-Month Delay, the Company will pay to the Executive any
applicable payments to the extent any of the following exceptions to the
Six-Month Delay Rule apply:

  (i)   the short-term deferral rule of Code Section 409A and Treasury
Regulation §1.409A-1(b)(4) (or any similar or successor provisions),     (ii)  
payments permitted under the separation pay exception of Code Section 409A and
Treasury Regulation §1.409A-1(b)(9)(iii) (or any similar or successor
provisions), and     (iii)   payments permitted under the limited payments
exception of Code Section 409A and Treasury Regulation §1.409A-1(b)(9)(v)(D) (or
any similar or successor provisions),

provided that the amount paid under this paragraph will count toward, and will
not be in addition to, the total payment amount required to be made to the
Executive by the Company on account of the Separation from Service and any
applicable Company benefit plan.
(e) For purposes of this Agreement, the term “Specified Employee” has the
meaning given to that term in Code Section 409A and Treasury Regulation
§1.409A-1(i) (or any similar or successor provisions).
(f) The Executive agrees that the Company may amend this Agreement to the
minimum extent necessary to satisfy the applicable provisions of Code
Section 409A and the Treasury Regulations or other guidance issued thereunder.
The Company cannot guarantee that the payments and benefits that may be paid or
provided pursuant to this Agreement will satisfy all applicable provisions of
Code Section 409A.”
The execution of copies of this Amendment by facsimile or other electronic
transmission shall constitute effective execution and delivery of this Amendment
as to the parties and may be used in lieu of the original Amendment for all
purposes. Signatures of the parties transmitted by facsimile or other electronic
transmission shall be deemed to be their original signatures for all purposes.

3



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the 29th
day of December, 2008.

                 
FREIGHTCAR AMERICA, INC.
      EXECUTIVE    
 
               
By:
               
 
 
 
President and Chief Executive Officer      
 
Nicholas J. Matthews    
 
                Date:       Date:    

4